DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 44-51 in the reply filed on 12/15/2021 is acknowledged.  With regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations rely on the unsupported assumption that the search and the examination of both inventions would be coextensive. However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 52-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinca USPA 2017/0341010 A1.
Regarding claim 44, Dinca discloses a method of capturing water from a gaseous composition (paragraph 36), the method comprising: providing a metal-organic material configured to capture water from the gaseous composition (paragraph 36); contacting the metal-organic material with the gaseous composition (paragraph 36); wherein the gaseous composition comprises one or more of water or water vapor (paragraph 36); and wherein the metal-organic material adsorbs water from the gaseous composition (paragraph 36). 
Regarding claim 45, Dinca discloses storing the metal-organic material after the metal-organic material adsorbs water from the gaseous composition (paragraph 36: the time between adsorption and desorption is considered storage). 
Regarding claim 46, Dinca discloses applying a stimulus to the metal-organic material at a time after storage to effect desorption of water retained therein (paragraph 36: changing conditions during day causes a stimulus which desorbs the water). 
Regarding claim 47, Dinca discloses collecting the desorbed water (paragraphs 36 and 143: storage and release of water in desert conditions implies that the desorbed water is collected, since the purpose of capturing water in desert conditions is to have potable water, as seen in paragraph 143). 
Regarding claim 48, Dinca discloses that the metal-organic material comprises metal species and one or more ligands (Abstract). 
Regarding claim 49, Dinca discloses that the metal species is selected from copper, cobalt, nickel, iron, zinc, cadmium, zirconium, magnesium, calcium and aluminium (claim 14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Dinca USPA 2017/0341010 A1 in view of Ohashi USPA 2019/0194232 A1
Dinca is relied upon as above.
Regarding claims 50 and 51, Dinca does not explicitly disclose that the one or more ligands are selected from bidentate nitrogen ligands, nitrogen-carboxylate ligands and polycarboxylate ligands, or that the one or more ligands are selected from 4,4' -bipyridine (L1), 1,4-bis(4-pyridyl)benzene (L2), 4,4' -(2,5 -dimethyl-1,4-phenylene)dipyridine (L3), 1,4-bis(4-pyridyl)biphenyl (L4), 1,2-di(pyridine-4-yl)-ethene (L5), benzotriazole-5-carboxylic acid (L128), 2,4-pyridinedicarboxylic acid (L80), glutaric acid (L141), and benzene-1,4-dicarboxylic acid (L156). Ohashi discloses the use of a metal organic framework for capturing and releasing of water vapor having the claimed ligands (see Ohashi Abstract; paragraphs 5, 6, 12 and 13). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize 2,4-pyridinedicarboxylic acid, as one or more of the ligands, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776